Title: To Thomas Jefferson from Anthony Gerna, 28 March 1791
From: Gerna, Anthony
To: Jefferson, Thomas


Dublin, 28 Mch. 1791. “It would be an insult to your goodness to apologize” for introducing the bearer, Robert Stafford, a skillful young apothecary, lately married, who is resolved to settle in America. Stafford will deliver “a small Parcel containing a new publication of the Dublin newspapers of this date.” TJ’s advice to him will “be an additional proof of that humanity and benevolence which characterise you.”
